Citation Nr: 0727373	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-18 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by hematuria and/or bleeding from the 
penis.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for residuals of right fifth finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

As indicated below, the Board has reopened the veteran's 
claim seeking entitlement to service connection for a 
disability manifested by hematuria and/or bleeding from the 
penis.  This reopened claim, as well as the veteran's claim 
seeking an increased disability rating for residuals of right 
fifth finger fracture are addressed in the Remand portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  In March 1983, the Board issued a decision which denied 
the veteran's initial claim for service connection for 
venereal herpes, a skin disorder and a urinary tract 
infection.

2.  In November 1983, the RO issued a decision which denied 
service connection for urethral corpora spongiosa fistula.  
Although provided notice of this decision that same month, 
the veteran did not perfect an appeal thereof.

3.  In March 2003, the veteran filed his present claim 
seeking to reopen his claim for service connection for a 
urinary tract infection.

4.  Evidence received since the Board's March 1983 decision, 
as well as the RO's November 1983 decision, includes some 
evidence which is new and material, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a disability manifested by hematuria and/or 
bleeding from the penis.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a disability manifested by hematuria 
and/or bleeding from the penis is new and material, and 
therefore, the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006). Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 
5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letter in 
April 2003 advised the veteran of the foregoing elements of 
the notice requirements. See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.

The veteran has also been informed through letters, rating 
decisions, and statements of the case, of the definition of 
new and material evidence, and what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In fact, as shown below, he did present evidence 
necessary to reopen his claim for service connection for a 
disability manifested by hematuria and/or bleeding from the 
penis.  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met. See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  Moreover, in 
light of the Board's decision herein to reopen the veteran's 
claim for service connection, any error in notification is 
considered to be harmless.

In addition, the duty to assist the appellant has also been 
satisfied in this case. The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Moreover, as indicated below, the 
Board is remanding this matter for additional evidentiary 
development to take place prior to considering the veteran's 
reopened claim herein de novo on the merits.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record. See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless. See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

I. New and Material Evidence

Historically, the veteran served on active duty in the Army 
from November 1979 to September 1980.  A review of his 
service medical records revealed treatment in June 1980 for a 
history of sores on his penis for the past six months.

Following his discharge from the service in October 1981, the 
veteran filed his initial claim seeking service connection 
for a "urinary tract infection."  He reported receiving 
treatment for this condition in December 1979, and in April 
1980. 

In September 1981, the RO issued a rating decision which 
denied service connection for venereal herpes, a skin 
disorder and a urinary tract infection.  Thereafter, the 
veteran timely perfected an appeal of this decision.  In 
March 1983, the Board issued a decision which confirmed the 
denial of the veteran's claim for service connection for 
venereal herpes, a skin disorder and a urinary tract 
infection.  This decision is deemed a final decision.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 3.156.

In October 1983, the veteran filed claim seeking service 
connection for his urinary condition, which had now been 
diagnosed as urethral corpora spongiosa fistula.

In November 1983, the RO issued a decision which denied 
service connection for urethral corpora spongiosa fistula.  
Although provided notice of this decision that same month, 
the veteran did not perfect an appeal thereof and it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence. 38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In May 2004, the veteran filed his present claim seeking 
entitlement to service connection for a urinary tract 
infection.  In the interest of clarity, the RO has addressed 
this issue as a claim of entitlement to service connection 
for a disability manifested by hematuria and/or bleeding from 
the penis.  The Board agrees that this characterization of 
the issue accurately depicts the veteran's claim herein.  The 
Board also finds, as did the RO, that the veteran's claim 
seeking service connection for this condition, to the extent 
that it has been previously adjudicated by the Board in March 
1983 and the RO in November 1983, is reopened.

In support of his claim to reopen, the veteran submitted VA 
treatment reports, dated in March 1980, while the veteran was 
inservice, which show treatment for passing of blood through 
the penis at night.  The report noted that this had happened 
to the veteran approximately four times over the past month.

The underlying basis for the Board's March 1983 decision was 
that the veteran was not shown to have a urinary tract 
infection during service.

Comparing the evidence received since the Board's March 1983 
decision to the evidence of record before then, the Board 
finds that the additional evidence submitted includes 
evidence which is new and material as to the issue of service 
connection for a disability manifested by hematuria and/or 
bleeding from the penis.  
Specifically, the newly submitted evidence includes inservice 
treatment for bleeding from the penis.  Moreover, there is 
evidence since the Board's March 1983 decision suggesting 
that this condition, and treatment for it, has been ongoing 
since his discharge from the service.  As such, the Board 
finds that this newly received evidence raises the 
possibility of substantiating the veteran's claim for service 
connection herein.  Accordingly, new and material evidence 
has been submitted, and the claim for service connection for 
a disability manifested by hematuria and/or bleeding from the 
penis must be reopened.

The Board also notes that a similar conclusion is reached 
when considering the RO's November 1983 decision.

The reopening of this claim does not mean that service 
connection for a disability manifested by hematuria and/or 
bleeding from the penis is granted.  Rather, the merits of 
the claim for service connection will have to be further 
reviewed by the RO after it develops additional evidence, as 
set forth in the below remand.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a disability manifested by 
hematuria and/or bleeding from the penis, the claim is 
reopened.


REMAND

The veteran is seeking service connection for a disability 
manifested by hematuria and/or bleeding from the penis.  He 
is also seeking an increased disability rating in excess of 
10 percent for his service-connected residuals of right fifth 
finger fracture.

Based upon its review of the veteran's claims folder, the 
Board finds that there is a further duty to assist the 
veteran with his claims herein.  Specifically, additional 
post service treatment records should be obtained in this 
matter.  In January 2007, the veteran submitted a statement 
requesting that additional medical treatment records be 
obtained from VA medical facilities in Brecksville and in 
Cleveland, Ohio.  He also provided a release to obtain 
treatment records, dated from 2004 to the present, from A. 
Seftel, M.D., who has been treating him for his hematuria.  
As part of the VA's duty to assist the appellant in 
developing evidence in support of his claims, the RO should, 
with the assistance of the veteran, attempt to obtain these 
records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

Thereafter, the Board believes that a new VA examination is 
necessary in order to ascertain the current severity of the 
veteran's service-connected residuals of right fifth finger 
fracture.  In July 2006, the veteran, acting through his 
representative, submitted a statement indicating that his 
symptoms had increased significantly since his last VA 
examination in July 2004.  

The Board also finds that a new VA examination should be 
conducted to ascertain whether the veteran currently has a 
chronic disability manifested by hematuria and/or bleeding 
from the penis.

Finally, the Board notes that the veteran's claims folder 
does contain some VA medical treatment, dated in 2006, which 
have not previously been considered by the RO.  Accordingly, 
in reviewing the veteran's claims herein, the RO should 
consider all of the evidence in the veteran's claims folder 
since these issues were last addressed in Statements of the 
Case, issued in April 2005.

Accordingly, the case is remanded for the following actions:

1. The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
disability manifested by hematuria and/or 
bleeding from the penis and his service-
connected residuals of right fifth finger 
fracture, during the course of this 
appeal (since March 2003).  The RO must 
then obtain copies of the related medical 
records that are not already in the 
claims folder.  The Board is particularly 
interested in obtaining the veteran's 
complete VA treatment records (with 
claimed treatment at VA medical 
facilities in Brecksville and Cleveland, 
Ohio), as well as his complete treatment 
records from his private physician, A. 
Seftel, M.D.

All attempts to secure this evidence must 
be documented in the claims file by the 
RO. If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim. The 
veteran must then be given an opportunity 
to respond.

2.  Thereafter, the RO must make 
arrangements to provide the veteran with 
a new examination to determine the 
current severity of his current service-
connected residuals of right fifth finger 
fracture.  The claims file must be made 
available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
examiner should describe the severity and 
extent of any present neurological and 
orthopedic manifestations associated with 
the veteran's residuals of right fifth 
finger fracture.  In addition, the 
examiner should offer an opinion 
concerning the impact of the veteran's 
service-connected right fifth finger 
condition on his ability to function.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated. The report prepared must be 
typed.

3.  Thereafter, the RO must make 
arrangements to provide the veteran with 
a new examination by the appropriate 
specialist to determine whether he 
currently has a chronic disability 
manifested by hematuria and/or bleeding 
from the penis.  The claims file must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  
Thereafter, based upon review of the 
service and post service medical records, 
the examiner must provide an opinion as 
to whether the veteran has a chronic 
disability manifested by hematuria and/or 
bleeding from the penis.  If an 
underlying disability can not be 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hematuria and/or bleeding from the penis 
is the result of a chronic, albeit 
unknown, condition.  If a chronic 
disability manifested by hematuria and/or 
bleeding from the penis is identified or 
hematuria and/or bleeding from the penis 
is determined to be the result of a 
chronic unknown cause, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that this is 
related to the veteran's active service.  
A complete rationale for all opinions 
must be provided.  The report must be 
typed.

4. The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006). In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained that shows that notice 
scheduling the examination was sent to 
the last known address. It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, the RO must review the 
veteran's claims for service connection 
for a disability manifested by hematuria 
and/or bleeding from the penis on a de 
novo basis, to include consideration of 
all evidence added to the claims folder 
since the April 2005 Statement of the 
Case on this issue.  The RO should also 
readjudicate the issue of entitlement to 
an increased disability rating in excess 
of 10 percent for his service-connected 
residuals of right fifth finger fracture, 
to include consideration of all evidence 
added to the claims folder since the 
April 2005 Statements of the Case on this 
issue.  If either claim remains denied, 
the RO must provide the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


